Exhibit FORM 51-101 F2 REPORT ON RESERVES DATA BY INDEPENDENT QUALIFIED RESERVES EVALUATOR OR AUDITOR To the Board of Directors of Provident Energy Ltd. (the “Company”): 1. We have evaluated the Company’s reserves data as at December 31, 2008. The reserves data are estimates of proved reserves and probable reserves and related future net revenue as at December 31, 2008, estimated using forecast prices and costs: 2. The reserves data are the responsibility of the Company’s management. Our responsibility is to express an opinion on the reserves data based on our evaluation. We carried out our evaluation in accordance with standards set out in the Canadian Oil and Gas Evaluation Handbook (the “COGE Handbook”) prepared jointly by the Society of Petroleum Evaluation Engineers (Calgary Chapter) and the Canadian Institute of Mining, Metallurgy & Petroleum (Petroleum Society). 3. Those standards require that we plan and perform an evaluation to obtain reasonable assurance as to whether the reserves data are free of material misstatement. An evaluation also includes assessing whether the reserves data are in accordance with principles and definitions presented in the COGE Handbook. 4. The following table sets forth the estimated future net revenue (before deduction of income taxes) attributed to proved plus probable reserves, estimated using forecast prices and costs and calculated using a discount rate of 10 percent, included in the reserves data of the Company evaluated by us for the year end December 31, 2008 and identifies the respective portions thereof that we have evaluated and reported on to the Company’s management/Board of Directors: Net Present Value of Future Net Revenue ($M, before income taxes, 10% discount rate) Independent Qualified Reserves Evaluator or Auditor Provident Energy Ltd. Reserve Estimation and Economic Evaluation Location of Reserves (Country or Foreign Geographic Area) Audited Evaluated Reviewed Total AJM Petroleum Consultants March 2, 2009 NW Alberta, Canada - $ 364,500.6 - $ 364,500.6 5. In our opinion, the reserves data respectively evaluated by us have, in all material respects, been determined and are in accordance with the COGE Handbook. We express no opinion on the reserves data that we reviewed but did not audit or evaluate. 6. We have no responsibility to update our reports referred to in paragraph 4 for events and circumstances occurring after their respective preparation dates. 7. Because the reserves data are based on judgments regarding future events, actual events will vary and the variations may be material. However, any variation should be consistent with the fact that reserves are categorized according to the probability of their recovery. Executed as to our report referred to above: AJM Petroleum Consultants Fifth Avenue Place, East Tower 6th Floor, 425 – 1st Street S.W. OriginalSignedby: “D. S. Ashton” Calgary, Alberta D. S. Ashton, P. Eng. T2P 3P8 Vice President Engineering Execution date: March 2, 2009 March 2, Provident
